Citation Nr: 0730608	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-11 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral frozen feet.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel








INTRODUCTION

The veteran had active military service from July 1973 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In October 2003, the veteran's 
records were transferred to the RO in Waco, Texas.

The veteran was scheduled for a Board hearing in June 2007; 
however, he failed to appear for this hearing and provided no 
explanation for his absence.  His hearing request, therefore, 
is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he incurred bilateral frozen feet 
while stationed in Korea during active military duty.  
Records in the claims file indicate he is currently 
incarcerated.  

Private medical records, dated in November 2003, show that 
the veteran gave this examiner a history of having frostbite 
in the early 1970's and was then diagnosed to have bilateral 
polyneuropathy, due to frostbite.  The veteran's service 
medical records, however, are silent as to any complaints or 
findings related to frostbite, or cold weather injury.  
Nevertheless, given this private physician's diagnosis, and 
that the veteran served in Korea (a country with a cold 
weather season) for one year, additional development should 
be accomplished as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  With any assistance necessary 
from the veteran, attempt to 
obtain copies of any records of 
medical care provided to him for 
polyneuropathy during his 
incarceration by the Texas 
Department of Criminal Justice 
since December 2005, and/or 
records of treatment for this 
condition provided elsewhere since 
that date.  

2.  When the foregoing development 
has been accomplished to the 
extent possible, refer the 
veteran's file to an individual 
knowledgeable in cold weather 
injury residuals, and ask that 
individual to review the file, and 
render an opinion as to whether it 
is at least as likely as not that 
the veteran has polyneuropathy (or 
other disability) due to a cold 
weather injury in service in Korea 
in 1973/1974.  A rationale for any 
conclusion reached should be 
provided, and if it is not 
possible to offer any conclusion 
without resort to speculation, 
that should be indicted in the 
report provided.  

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the RO should furnish the veteran 
and his representative a 
supplemental statement of the case 
and an opportunity to respond.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
